

 
Exhibit 10.1
 
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”), dated as of February 18, 2010, is made
by and among the Green Family Trust U/A/D 03/16/1995 (the “Green Family Trust”),
the Green Charitable Trust U/A/D 05/09/01 (the “Green Charitable Trust”),
Matthew P. Smith, Linda H. Smith, Ashwood I, LLC (“Ashwood I”), and Ashwood II,
LLC (“Ashwood II”) (each of the foregoing individually, a “Shareholder” and,
collectively, the “Shareholders”), PECO II, Inc., an Ohio corporation (the
“Company”), Lineage Power Holdings, Inc., a Delaware corporation (“Parent”) and
Lineage Power Ohio Merger Sub, Inc., an Ohio corporation and wholly owned
subsidiary of Parent (“Merger Sub”).  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Merger Agreement (as defined below).
 
WHEREAS, concurrently herewith, the Company, Parent and Merger Sub are entering
into an Agreement and Plan of Merger (the “Merger Agreement”), providing for the
merger of Merger Sub with and into the Company with the Company as the surviving
corporation (the “Merger”), upon the terms and subject to the conditions set
forth in the Merger Agreement;
 
WHEREAS, as of the date hereof, each of the Shareholders beneficially owns and
has (or upon exercise or exchange of a convertible security will have) the power
to vote and dispose of the number of common shares of the Company, without par
value (the “Common Stock”) set forth opposite such Shareholder’s name on
Schedule A attached hereto (the “Owned Shares” and, together with any securities
issued or exchanged with respect to such shares of Common Stock upon any
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up or combination of the securities
of the Company or any other similar change in the Company’s capital structure or
securities of which such Shareholder acquires beneficial ownership after the
date hereof and prior to the termination hereof, whether by purchase,
acquisition or upon exercise of options, warrants, conversion of other
convertible securities or otherwise, collectively referred to herein as, the
“Covered Shares”); and
 
WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, each of Parent and Merger Sub has required that the
Shareholders agree, and in order to induce Parent and Merger Sub to enter into
the Merger Agreement, the Shareholders have agreed, to enter into this Agreement
with respect to (a) the Covered Shares and (b) certain other matters as set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I.
VOTING AGREEMENT


Section 1.1  Voting Agreement.  The Shareholders hereby agree, on a several but
not joint basis, that during the Voting Period (defined below), at any meeting
of the

 
 

--------------------------------------------------------------------------------

 



Shareholders of the Company, however called, or at any postponement or
adjournment thereof or in any other circumstances upon which a vote, consent or
other approval (including by written consent) is sought, the Shareholders shall
(a) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum and (b) vote (or cause to be voted) in person or by proxy the Covered
Shares: (i) in favor of the Merger, the Merger Agreement and the transactions
contemplated by the Merger Agreement if a vote, consent or other approval
(including by written consent) with respect to any of the foregoing is sought
and (ii) against any (x) extraordinary corporate transaction (other than the
Merger or the transactions with Parent and Merger Sub contemplated by the Merger
Agreement, including, if applicable and requested by Parent or Merger Sub, a
tender offer by one of them), such as a merger, consolidation, business
combination, tender offer, exchange offer, reorganization, recapitalization,
liquidation, sale or transfer of a material amount of the assets or securities
of the Company or any of its subsidiaries (other than pursuant to the Merger or
the transactions with Parent and Merger Sub contemplated by the Merger
Agreement) or any other Acquisition Proposal or (y) amendment of the Company’s
articles of incorporation or code of regulations or other proposal or
transaction involving the Company or any of its subsidiaries, which amendment or
other proposal or transaction would in any manner reasonably be expected to
impede, delay, frustrate, prevent or nullify the Merger, the Merger Agreement or
any of the other transactions contemplated by the Merger Agreement or result in
a breach in any material respect of any representation, warranty, covenant or
agreement of the Company under the Merger Agreement or change in any manner the
voting rights of the Common Stock.  For the purposes of this Agreement, “Voting
Period” shall mean the period commencing on the date hereof and ending
immediately prior to any termination of this Agreement pursuant to Section 6.1
hereof.
 
Section 1.2  Acknowledgement.  The Shareholders hereby acknowledge receipt and
review of a copy of the Merger Agreement.
 
Section 1.3  Proxy.
 
       (a) EACH SHAREHOLDER, ON A SEVERAL BUT NOT JOINT BASIS, HEREBY GRANTS TO,
AND APPOINTS, PARENT, THE PRESIDENT OF PARENT AND THE SECRETARY OF PARENT, IN
THEIR RESPECTIVE CAPACITIES AS OFFICERS OF PARENT, AND ANY OTHER DESIGNEE OF
PARENT, EACH OF THEM INDIVIDUALLY, SUCH SHAREHOLDER’S IRREVOCABLE (UNTIL THE
VOTING AGREEMENT TERMINATION DATE (AS DEFINED BELOW), AT WHICH TIME SUCH PROXY
SHALL BE AUTOMATICALLY REVOKED) PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION) TO VOTE THE COVERED SHARES IN ACCORDANCE WITH SECTION 1.1
HEREOF.  EACH SHAREHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE (UNTIL THE VOTING
AGREEMENT TERMINATION DATE, AT WHICH TIME SUCH PROXY SHALL BE AUTOMATICALLY
REVOKED) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION OR
EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF
THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY SUCH SHAREHOLDER
WITH RESPECT TO THE COVERED SHARES.
 

 
2

--------------------------------------------------------------------------------

 
 
 
       (b) The parties acknowledge and agree that neither Parent, nor Parent’s
successors, assigns, subsidiaries, divisions, employees, officers, directors,
shareholders, agents and affiliates, shall owe any duty to, whether in law or
otherwise, or incur any liability of any kind whatsoever, including without
limitation, with respect to any and all claims, losses, demands, causes of
action, costs, expenses (including reasonable attorney’s fees) and compensation
of any kind or nature whatsoever to the Shareholder in connection with, as a
result of or otherwise relating to any vote (or refrain from voting) by Parent
of the Covered Shares subject to the irrevocable proxy hereby granted to Parent
at any annual, special or other meeting or action or the execution of any
consent of the Shareholders of the Company.  The parties acknowledge that,
pursuant to the authority hereby granted under the irrevocable proxy, Parent may
vote the Covered Shares pursuant to Section 1.1 hereof in furtherance of its own
interests, and Parent is not acting as a fiduciary for the Shareholders.
 
       (c) Except pursuant to the terms of this Agreement or applicable Law,
this irrevocable proxy shall not be terminated by any act of a Shareholder,
whether by the death or incapacity of a Shareholder or by the occurrence of any
other event or events (including, without limiting the foregoing, the
termination of any trust or estate for which the Shareholder is acting as a
fiduciary or fiduciaries or the dissolution or liquidation of any corporation or
partnership).  If after the execution hereof a Shareholder should die or become
incapacitated, or if any trust or estate should be terminated, or if any
corporation or partnership should be dissolved or liquidated, or if any other
such event or events shall occur before the Voting Agreement Termination Date,
certificates representing the Covered Shares shall be delivered by or on behalf
of such Shareholder in accordance with the terms and conditions of the Merger
Agreement and this Agreement, and actions taken by the Parent hereunder shall be
as valid as if such death, incapacity, termination, dissolution, liquidation or
other event or events had not occurred, regardless of whether or not the Parent
has received notice of such death, incapacity, termination, dissolution,
liquidation or other event.
 
Section 1.4  Other Matters.  Except as set forth in Section 1.1 of this
Agreement, each Shareholder shall not be restricted from voting in favor of,
against or abstaining with respect to any matter presented to the Shareholders
of the Company.  In addition, nothing in this Agreement shall give Parent or any
of its officers or designees the right to vote any Covered Shares in connection
with the election of directors or any other matter not expressly contemplated by
Section 1.1.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Shareholder and Parent that
the Company has all necessary power and authority to execute and deliver this
Agreement and this Agreement has been duly and validly authorized, executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).  Subject to Article IV of this
Agreement, the Company Board has taken all
 

 
3

--------------------------------------------------------------------------------

 
 
necessary action to ensure that the restrictions on business combinations
contained in Section 1701.831 of the Ohio General Corporation Law (the “OGCL”)
will not apply to this Agreement or the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by the Company do not,
and the consummation by the Company of the transactions contemplated hereby and
compliance by the Company with the terms hereof will not, conflict with, or
result in any violation or default of (with or without notice or lapse of time
or both), any provision of, the articles of incorporation or code of regulations
of the Company, any trust agreement, contract, loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise, license or Law applicable to the Company or to the
Company’s properties or assets.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
OF THE SHAREHOLDERS
 
Each Shareholder hereby represents and warrants, on a several but not joint
basis, to Parent as follows:
 
Section 3.1  Authority Relative to This Agreement.  Such Shareholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his, her, or its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Shareholder and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
moratorium or other similar laws relating to creditors rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).
 
Section 3.2  No Conflict.
 
    (a) The execution and delivery of this Agreement by such Shareholder do not,
and the performance of his obligations under this Agreement by such Shareholder
and the consummation by such Shareholder of the transactions contemplated hereby
will not, (i) conflict with or violate any Law applicable to such Shareholder or
by which the Owned Shares are bound or affected or (ii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on, any of the Owned Shares pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Shareholder is a party or by which
such Shareholder or the Owned Shares are bound or affected.
 
            (b) The execution and delivery of this Agreement by such Shareholder
do not, and the performance of his obligations under this Agreement will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any court or arbitrator or any governmental entity, agency or
official except (i) for applicable requirements, if any, of the Securities and
Exchange Act of 1934, as amended, or (ii) where the failure to obtain such

 
4

--------------------------------------------------------------------------------

 
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not materially impair the ability of such Shareholder to
perform his obligations hereunder.
 
Section 3.3  Ownership of Shares.  As of the date hereof, such Shareholder has
good and marketable title to and is the record and beneficial owner of the Owned
Shares set forth opposite such Shareholder’s name on Schedule A hereto (except
as otherwise set forth on Schedule A), free and clear of all pledges, liens,
proxies, claims, charges, security interests, preemptive rights, voting trusts,
voting agreements, options, rights of first offer or refusal and any other
encumbrances or arrangements whatsoever with respect to the ownership, transfer
or other voting of the Owned Shares.  There are no outstanding options, warrants
or rights to purchase or acquire, or agreements or arrangements relating to the
voting of, any Owned Shares and such Shareholder has the sole authority to
direct the voting of the Owned Shares in accordance with the provisions of this
Agreement and the sole power of disposition with respect to the Owned Shares,
with no restrictions, subject to applicable securities laws on its disposition
pertaining thereto, except (i) with respect to the Green Family Trust, of which
James L. Green and M. Janet Green are co-trustees and share the authority to
direct the voting of the Owned Shares in accordance with the provisions of the
Agreement and share the power of disposition with respect to the Owned Shares,
(ii) with respect to the Green Charitable Trust, of which James L. Green and M.
Janet Green are co-trustees and share the authority to direct the voting of the
Owned Shares in accordance with the provisions of the Agreement and share the
power of disposition with respect to the Owned Shares, (iii) with respect to
shares held by Matthew P. Smith and Linda H. Smith, who hold shares as joint
tenants and share the authority to direct the voting of the Owned Shares in
accordance with the provisions of the Agreement and share the power of
disposition with respect to the Owned Shares, (iv) with respect to shares held
by Ashwood I, of which Matthew P. Smith and Linda H. Smith are co-managers and
who share the authority to direct the voting of the Owned Shares in accordance
with the provisions of the Agreement and share the power of disposition with
respect to the Owned Shares, and (v) with respect to shares held by Ashwood II,
of which Matthew P. Smith and Linda H. Smith are co-managers and who share the
authority to direct the voting of the Owned Shares in accordance with the
provisions of the Agreement and share the power of disposition with respect to
the Owned Shares.  As of the date hereof, such Shareholder does not own
beneficially or of record any equity securities of the Company other than the
Owned Shares set forth opposite such Shareholder’s name on Schedule A
hereto.  Such Shareholder has not appointed or granted a proxy which is still in
effect with respect to any Owned Shares.
 
Section 3.4  Shareholder Has Adequate Information.  Such Shareholder is an
“accredited investor” (as defined under the Securities Act of 1933, as amended)
and a sophisticated investor with respect to the Covered Shares and has
independently and without reliance upon Parent and based on such information as
such Shareholder has deemed appropriate, made his own analysis and decision to
enter into this Agreement.  Such Shareholder acknowledges that Parent has not
made nor makes any representation or warranty, whether express or implied, of
any kind or character.  Such Shareholder acknowledges that the agreements
contained herein with respect to the Covered Shares by such Shareholder are
irrevocable, and that the Shareholder shall have no recourse to the Covered
Shares or Parent with respect to the Covered Shares, except with respect to
breaches of representations, warranties, covenants and agreements expressly set
forth in this Agreement.
 

 
5

--------------------------------------------------------------------------------

 
 
 
            Section 3.5  Parent’s Excluded Information.  Such Shareholder
acknowledges and confirms that (a) Parent may possess or hereafter come into
possession of certain non-public information concerning the Covered Shares and
the Company which is not known to Shareholder and which may be material to
Shareholder’s decision to vote in favor of the Merger (“Parent’s Excluded
Information”), (b) Shareholder has requested not to receive Parent’s Excluded
Information and has determined to vote in favor of the Merger and sell the
Covered Shares notwithstanding his lack of knowledge of Parent’s Excluded
Information, and (c) Parent shall have no liability or obligation to Shareholder
in connection with, and Shareholder hereby waives and releases Parent from, any
claims which Shareholder or his heirs and assigns may have against Parent
(whether pursuant to applicable securities, laws or otherwise) with respect to
the non-disclosure of Parent’s Excluded Information.
 
Section 3.6  No Setoff.  Such Shareholder has no liability or obligation related
to or in connection with the Covered Shares other than the obligations to Parent
as set forth in this Agreement.  To the knowledge of such Shareholder, there are
no legal or equitable defenses or counterclaims that have been or may be
asserted by or on behalf of the Company, as applicable, to reduce the amount of
the Covered Shares or affect the validity or enforceability of the Covered
Shares.
 
Section 3.7  Reliance by Parent and Merger Sub.  Such Shareholder understands
and acknowledges that Parent and Merger Sub are entering into the Merger
Agreement in reliance upon such Shareholder’s execution and delivery of this
Agreement.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB
 
As of the date hereof, Parent and Merger Sub hereby, jointly and severally,
represent and warrant to each Shareholder and the Company that each of Parent
and Merger Sub has all necessary power and authority to execute and deliver this
Agreement and this Agreement has been duly and validly authorized, executed and
delivered by Parent and Merger Sub and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding agreement of Parent and Merger Sub, enforceable against Parent and
Merger Sub in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).  The
execution and delivery of this Agreement by Parent and Merger Sub do not, and
the consummation by Parent and Merger Sub of the transactions contemplated
hereby and compliance by Parent and Merger Sub with the terms hereof will not,
conflict with, or result in any violation or default of (with or without notice
or lapse of time or both), any provision of, the certificate of incorporation or
bylaws of Parent or the articles of incorporation or code of regulations of
Merger Sub. The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the consummation by Parent and Merger Sub of the transactions
contemplated hereby and compliance by Parent and Merger Sub with the terms
hereof will not, conflict with, or result in any violation or default of (with
or without notice or lapse of time or both), any provision of, the certificate
of incorporation or by-laws of Parent or Merger Sub, any trust agreement,
contract, loan or credit agreement, note, bond, mortgage, indenture, lease or
other

 
6

--------------------------------------------------------------------------------

 
agreement, instrument, permit, concession, franchise, license or Law applicable
to Parent or Merger Sub or to Parent or Merger Sub’s properties or assets.


ARTICLE V.
COVENANTS OF THE SHAREHOLDERS
 
Each Shareholder, on a several but not joint basis, hereby covenants and agrees
as follows:
 
Section 5.1  No Solicitation.
 
       (a)           Such Shareholder hereby acknowledges that it is aware of
the covenants of the Company contained in Section 5.4 of the Merger Agreement
and hereby agrees that it shall, and shall cause his representatives to, except
as allowed under Section 5.4 of the Merger Agreement, immediately cease and
cause to the terminated any solicitation, encouragement, discussion or
negotiation with any parties that may be ongoing with respect to a Acquisition
Proposal and cause to be returned or destroyed any confidential information
provided by or on behalf of the Company or any Company Subsidiary to such
person.  Such Shareholder further agrees that it shall not, nor shall it permit
any of his representatives to, directly or indirectly, (i) initiate, solicit or
knowingly encourage (including by way of providing information) any inquiries
regarding, or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to, a Acquisition Proposal or (ii) engage in any
discussions or negotiations regarding a Acquisition Proposal, or otherwise
cooperate with or assist or participate in or facilitate such inquires,
proposals, offers, discussions or negotiations or execute or enter into any
agreement, understanding or arrangement with respect to a Acquisition Proposal,
except, in each case, to the extent that the Company is permitted to engage in
such solicitation, initiation, facilitation, discussion or negotiation pursuant
to Section 5.4 of the Merger Agreement.  Such Shareholder shall promptly advise
Parent orally and in writing of the receipt by such Shareholder or any of his
representatives of any Acquisition Proposal or any inquiry with respect to, or
that could reasonably be expected to lead to, any Acquisition Proposal (in each
case within 24 hours days after receipt), specifying the material terms and
conditions of such Acquisition Proposal or inquiry and the identity of the party
making such Acquisition Proposal or inquiry and any other information required
to be disclosed by the Company to Parent pursuant to Section 5.4(c) of the
Merger Agreement.  Such Shareholder shall, subject to the fiduciary duties of
the Company Board, keep Parent fully informed of the material details of any
such Acquisition Proposal or inquiry.
 
       (b)           Notwithstanding the foregoing, nothing in this Agreement
shall be deemed to prohibit the Shareholders from fulfilling each of their
obligations as directors of the Company with respect to the taking, as a
representative of the Company, any action which is expressly permitted to be
taken by the Company pursuant to Section 5.4 of the Merger Agreement or from
entering into negotiations and discussions regarding the Covered Shares with
respect to any Acquisition Proposal at any time that the Company is permitted to
engage in negotiations or discussions with respect thereto under such Section
5.4.  The parties acknowledge that this Agreement is entered into by each
Shareholder solely in such Shareholder’s capacity as the beneficial owner of
such Shareholder’s Owned Shares and that the taking of, or the refraining from
taking, any action contemplated in the immediately preceding sentence by either
of the
 

 
7

--------------------------------------------------------------------------------

 

 
 aforementioned representatives of either Shareholder solely in such
representative’s capacity as a director of the Company shall not be deemed to
constitute a breach of this Agreement.
 
Section 5.2  No Transfer.  Other than pursuant to the terms of this Agreement or
the Merger Agreement, without the prior written consent of Parent or as
otherwise provided in this Agreement, during the term of this Agreement, such
Shareholder hereby agrees to not, directly or indirectly, (a) grant any proxies
or enter into any voting trust or other agreement or arrangement with respect to
the voting of any Covered Shares or (b) sell, pledge, assign, transfer, encumber
or otherwise dispose of (including by merger, consolidation or otherwise by
operation of Law), or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect assignment, transfer,
encumbrance or other disposition of (including by merger, consolidation or
otherwise by operation of Law), any Covered Shares.
 
Section 5.3  No Inconsistent Agreement.  Such Shareholder hereby covenants and
agrees that such Shareholder (a) has not entered into and shall not enter into
any agreement that would restrict, limit or interfere with the performance of
such Shareholder’s obligations hereunder and (b) shall not knowingly take any
action that would reasonably be expected to make any of his representations and
warranties contained herein untrue or incorrect or have the effect of preventing
or disabling it from performing his obligations under this Agreement.
 
Section 5.4  Public Announcement.  Shareholder shall consult with Parent before
issuing any press release or otherwise making any public statements with respect
to the transactions contemplated herein and shall not issue such press release
or otherwise make any such public statement without the approval of Parent,
except as may be required by Law.
 
Section 5.5  Additional Shares.  Shareholder shall as promptly as practicable
notify Parent of the number of any new Covered Shares acquired by the
Shareholder, if any, after the date hereof.  Any such shares shall be subject to
the terms of this Agreement as though owned by the Shareholder on the date
hereof.
 
ARTICLE VI.
MISCELLANEOUS
 
Section 6.1  Termination.  This Agreement and all of its provisions shall
terminate upon the earlier of (i) the Effective Time, (ii) the termination of
the Merger Agreement in accordance with its terms (including, following the
payment of the Breakup Fee, if due at that time thereunder), or (iii) written
notice of termination of this Agreement by Parent to Shareholders (such date of
termination, the “Voting Agreement Termination Date”).  Nothing in this Section
6.1 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement.
 
Section 6.2  Amendment of Merger Agreement.  The obligations of the Shareholders
under this Agreement shall terminate if the Merger Agreement is amended or
otherwise modified after the date hereof without the prior written consent of
the Shareholders in a manner that reduces or changes the form of Merger
Consideration, adversely affects the rights of the Shareholders.
 

 
8

--------------------------------------------------------------------------------

 

Section 6.3  Survival of Representations and Warranties.  The respective
representations and warranties of the Shareholders contained herein shall not be
deemed waived or otherwise affected by any investigation made by the other party
hereto.  The representations and warranties contained herein shall expire with,
and be terminated and extinguished upon, the Voting Agreement Termination Date,
and thereafter no party hereto shall be under any liability whatsoever with
respect to any such representation or warranty.
 
Section 6.4  Fees and Expenses.  Except as otherwise provided herein or as set
forth in the Merger Agreement, all costs and expenses incurred in connection
with the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.
 
Section 6.5  Liabilities Several.  The obligations of the Shareholders under
this Agreement shall be several and not joint.
 
Section 6.6  Notices.  Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (a) when delivered or sent if
delivered in Person, (b) on the third Business Day after dispatch by registered
or certified mail, or (c) on the next Business Day if transmitted by national
overnight courier.  All notices hereunder shall be delivered to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 6.6):
 
if to Parent or Merger Sub:
 
c/o The Gores Group, LLC
10877 Wilshire Blvd., 18th Floor
Los Angeles, CA 90024
Attention:  Fund General Counsel


with a copy to:
 
Latham & Watkins LLP
555 Eleventh Street, N.W.
Suite 1000
Washington, DC 20004
Attention: Paul F. Sheridan, Jr.
 
if to the Company:
 
PECO II, Inc.
1376 State Route 598
Galion, Ohio 44833
Attention:  John G. Heindel, Chief Executive Officer
 



 
9

--------------------------------------------------------------------------------

 

 
with a copy to:


Porter, Wright, Morris & Arthur LLP
41 S. High St., Suite 2800
Columbus, Ohio 43215
Attention:  Curtis A. Loveland, Esq.
                    Jeremy D. Siegfried, Esq.


if to The Green Family Trust 03/16/1995 or The Green Charitable Trust:
 
               1316 Riverview Circle
Brandenton, FL 34209
Attn:  James L. Green
 
if to Matthew P. Smith, Linda H. Smith, Ashwood I, LLC or Ashwood II, LLC:
 
647 Ashwood Drive
Mansfield, Ohio 44906
Attn:  Matthew P. Smith
 
Section 6.7  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
Section 6.8  Entire Agreement; Assignment.  This Agreement and the Merger
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof and thereof.  This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise),
except that Parent or Merger Sub may assign all or any of its rights and
obligations hereunder to Parent or any Affiliate, provided, however, that no
such assignment shall relieve the assigning party of its obligations hereunder
if such assignee does not perform such obligations.
 
Section 6.9  Amendment.  This Agreement may be amended by the parties at any
time prior to the Effective Time.  This Agreement may not be amended except by
an instrument in writing signed by each of the parties hereto.
 
Section 6.10  Waiver.  At any time prior to the Effective Time, any party hereto
may (a) extend the time for the performance of any obligation or other act of
any other party

 
10

--------------------------------------------------------------------------------

 

 
hereto, (b) waive any inaccuracy in the representations and warranties of any
other party contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any agreement of any other party or any condition to
its or his own obligations contained herein.  Any such extension or waiver shall
be valid if set forth in an instrument in writing signed by the party or parties
to be bound thereby.  The failure of any party to assert any of its or his
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.
 
Section 6.11  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
Section 6.12  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without giving effect to
the choice of law principles therein).
 
Section 6.13  Specific Performance; Submission to Jurisdiction.  The parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Delaware state court or any court of the United States or any
state having jurisdiction, this being in addition to any other remedy to which
they are entitled at Law or in equity.  In addition, each of the parties hereto
(a) consents to submit itself or himself to the personal jurisdiction of any
Delaware state court, or Federal court of the United States of America, sitting
in Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
court, (c) agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than any Delaware state court, or Federal court of the United States of America,
sitting in Delaware and (d) to the fullest extent permitted by Law, consents to
service being made through the notice procedures set forth in Section 6.6.  Each
party hereto hereby agrees that, to the fullest extent permitted by Law, service
of any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Section 6.6 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.
 
Section 6.14  Waiver of Jury Trial.  Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement.  Each of the parties hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 6.14.
11

--------------------------------------------------------------------------------


 
Section 6.15  Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
Section 6.16  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
Section 6.17  Further Assurances.
 
From time to time, at the request of another party and without further
consideration, each party hereto shall take such reasonable further action as
may reasonably be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.
 
[SIGNATURE PAGES FOLLOW]
 



 
12

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Shareholders, the Company, Parent and Merger Sub have
caused this Agreement to be duly executed on the date hereof.
 
 

   PARENT:           LINEAGE POWER HOLDINGS, INC.          
 
By:
/s/ Craig A. Witsoe      
Craig A. Witsoe
     
Chief Executive Officer
         

 
 



 MERGER SUB:           LINEAGE POWER OHIO MERGER SUB, INC.          
 
By:
/s/ Craig A. Witsoe      
Craig A. Witsoe
     
Chief Executive Officer
         

 

 

 COMPANY:           PECO II, INC.          
 
By:
/s/ John G. Heindel      
John G. Heindel
     
Chairman, President, Chief Executive Officer,
       Chief Financial Officer and Treasurer  



[Signature Page to Voting Agreement]


 

--------------------------------------------------------------------------------

 

 SHAREHOLDERS:                
 
 
/s/ Matthew P. Smith        
Matthew P. Smith
     
 
 

 

       
 
 
/s/ Linda H. Smith        
Linda H. Smith  
   

 
 
 
/s/   Matthew P. Smith     
 
Ashwood I, LLC
     By:  Matthew P. Smith, Co-Manager    



 
 
/s/  Linda H. Smith     
 
Ashwood I, LLC
     By:  Linda H. Smith , Co-Manager    



 
 
/s/   Matthew P. Smith     
 
Ashwood II, LLC
     By:  Matthew P. Smith, Co-Manager    

 
 
 
/s/  Linda H. Smith     
 
Ashwood II, LLC
     By:  Linda H. Smith , Co-Manager    

 
 
 
/s/  James L. Green     
 
Green Family Trust 03/16/1995,
     James L. Green, Co-Trustee    

 
 
 
/s/  Mary Janet Green      
 
Green Family Trust 03/16/1995,
     M. Janet Green, Co-Trustee    

 
 
 
/s/  James L. Green     
 
Jim Green & Mary Green TR UA 05/09/01
   
Green Charitable Trust,
James L. Green, Co-Trustee
   

 
 
 
/s/  Mary Janet Green      
 
Jim Green & Mary Green TR UA 05/09/01
   
Green Charitable Trust,
M. Janet Green, Co-Trustee
   






 
[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A


 

 Shareholder    Shares of Common Stock  The Green Family Trust 03/16/1995   
  189,070*  The Green Charitable Trust             10,361  Matthew P. Smith and
Linda H. Smith JT         132,495**  Ashwood I, LLC      100,000  Ashwood II,
LLC        50,000

 
*
Of the 189,070 shares held by The Green Family Trust 03/16/1995, 187,020 shares
are held of record and beneficially and 2,050 shares are held beneficially in
“street name.”

**
Of the 132,495 shares held by Matthew P. Smith and Linda H. Smith JT, 35,875
shares are held of record and beneficially and 96,620 shares are held
beneficially in “street name.”
 

 
Schedule A
 